 
EXHIBIT 10.2

 
 

 


Form of
 
Boston Scientific Corporation


2003 Long-Term Incentive Plan


Non-Qualified Stock Option Agreement


July 10, 2006


PREPARED FOR:


Name













































--------------------------------------------------------------------------------


 
This Agreement is entered into by and between Boston Scientific Corporation (the
"Corporation") and the person whose name appears on the signature page hereof
(the "Optionee") effective as of the 10th day of July, 2006. This Agreement is
made pursuant to the Boston Scientific Corporation 2003 Long-Term Incentive
Plan, as amended (the "Plan"), which is administered by the Committee.


Capitalized terms not defined in this Agreement have the same meanings specified
in the Plan.




I.
Grant of Option

 
The Corporation hereby grants to the Optionee a Non-Qualified Stock Option (the
"Option") to purchase that number of shares of common stock of the Corporation
set forth on the signature page hereof (the "Option Shares") at the price set
forth on the signature page hereof (the "Exercise Price").




II.
Term and Vesting of Option



Except as otherwise provided in Section IV, the Option shall have a term of ten
(10) years from July 10, 2006 until July 10, 2016 and shall vest in accordance
with the vesting schedule set forth on the signature page hereof.




III.
Exercise of Option



While this Option remains exercisable, the Optionee may exercise a vested
portion of the Option by delivering to the Corporation or its designee in the
form and at the location specified by the Corporation, notice stating the
Optionee's intent to exercise a specified number of shares subject to the Option
and payment of the full Exercise Price for the specified number of shares. The
payment for the full Exercise Price for the shares exercised must be made in (i)
cash, (ii) by certified check or bank draft payable in U.S. dollars ($US) to the
order of the Corporation, or (iii) in whole or in part in Common Stock of the
Corporation owned by the Optionee, valued at Fair Market Value.


Shares of Common Stock of the Corporation used for payment, in whole or part, of
the Exercise Price must have been owned by the Optionee, free and clear of all
liens or encumbrances for a period of at least six (6) months prior to the
exercise date. In addition, the Committee may impose such other or different
requirements as it may deem necessary to avoid charges to earnings of the
Corporation.


The exercise date for the Optionee's exercise of all or a specified portion of
the Option pursuant to this Section III will be deemed to be the date on which
the Corporation receives the irrevocable commitment from the Optionee to
exercise the Option Shares in the form of notice of exercise specified by the
Corporation, subject to Optionee's payment in full for the Option Shares to be
exercised. Notice of exercise of all portions of the Option being exercised
along with payment in full of the Exercise Price for such portion must be
received by the Corporation or its designee on or prior to the last day of the
Option term, as set forth in Section II above, except as provided in Section IV
below.



--------------------------------------------------------------------------------


Upon the Corporation's determination that there has been a valid exercise of the
Option, the Corporation shall issue certificates in accordance with the terms of
this Agreement, or cause the Corporation’s transfer agent to make the necessary
book entries, for the shares subject to the exercised portion of the Option.
However, the Corporation shall not be liable to the Optionee, the Optionee's
personal representative, or the Optionee's successor(s)-in-interest for damages
relating to any delays in issuing the certificates or in making book entries,
any loss of the certificates, or any mistakes or errors in the issuance of the
certificates or in making book entries, or in the certificates themselves.




IV.
Termination of Service



Upon the Optionee’s termination of employment for reasons of Retirement, death
or Disability, all remaining unexercised portion(s) of the Option shall
immediately vest and become exercisable by the Optionee or the Optionee's
appointed representative, as the case may be, until the expiration of term of
the Option, or such other term as the Committee may determine at or after grant.
In addition, in the event of the Optionee’s termination of employment for
reasons of (i) a company-initiated termination of employment other than for
Cause, or (ii) the Optionee’s decision to terminate employment for Good Reason
(as defined in the Retention Agreement between the Company and the Optionee)
during the vesting period of the Option, all remaining unexercised portions of
the Option shall vest and become immediately exercisable by the Optionee until
the expiration date of the Option or such other time as the Committee may
determine at or after grant.


Upon termination of the Optionee’s employment for reasons other than for Cause
or as listed in this Section IV above, the Optionee shall have the shorter of
(i) twelve (12) months from the date of departure or (ii) the remaining term of
the Option, to exercise all vested, unexercised portion(s) of the Option. Upon
termination of the Optionee's employment for reasons other than for those set
forth above, all non-vested unexercised portions of the Option shall lapse;
provided that the Committee, in its sole discretion, may extend the exercise
period and/or accelerate vesting of unvested portions of the Option provided
that such exercise period does not extend beyond the original term of the Option
and no portion of the Option shall become vested earlier than six (6) months
from the date of grant.


At the time the Optionee is informed of termination of the Optionee’s employment
for Cause, all unexercised portions of the Option shall lapse and be forfeited.
The Option, to the extent unexercised on the date following the end of any
period described above or the Option term set forth above in Section II, shall
thereupon lapse and be forfeited.


Any permitted transferee (pursuant to Section VIII below) of the Optionee shall
receive the rights herein granted subject to the terms and conditions of this
Agreement. No transfer of this Option shall be approved and effected by the
Corporation unless (i) the Corporation shall have been timely furnished with
written notice of such transfer and any copies of such notice as the Committee
may deem, in its sole discretion, necessary to establish the validity of the
transfer; (ii) the transferee or transferees shall have agreed in writing to be
bound by the terms and conditions of this Agreement; and (iii) such transfer
complies with applicable laws and regulations.



--------------------------------------------------------------------------------


 
V.
No Rights to Continued Membership



The Option grant made under the Plan and this Agreement shall not confer on the
Optionee any right to continue serving as an employee of the Corporation and
this Agreement shall not be construed in any way to limit the Corporation’s
right to terminate or change the terms of the Optionee’s employment.

 
VI.
Change in Control



All unvested portions of the Option shall vest in the event of a Change in
Control (as defined in the Plan), immediately prior to the effective date of the
Change in Control. All vested portions of the Option shall terminate immediately
prior to the Change in Control unless the Committee provides, at its discretion,
for the substitution or assumption of the Option, by conversion into an option
to acquire securities of equivalent kind and value of the surviving entity as of
the effective date of the Change in Control.




VII.
Legend on Certificate



The certificates representing the shares received by the Optionee pursuant to
the exercise of the Option may be stamped or otherwise imprinted with a legend
in such form as the Corporation or its counsel may require with respect to any
applicable restrictions on sale or transfer and the stock transfer records of
the Corporation may reflect stop-transfer instructions with respect to such
shares.




VIII.
Transferability



Except as required by law, the Option granted under this Agreement is not
transferable and shall not be sold, transferred, assigned, pledged, gifted,
hypothecated or otherwise disposed of by the Optionee other than by will or the
laws of descent and distribution or without payment of consideration to Family
Members of the Optionee or to trusts or other entities for the benefit of the
Optionee or immediate family members of the Optionee. During the Optionee's
lifetime, the Option is exercisable only by the Optionee, except as provided in
Section IV above.



--------------------------------------------------------------------------------




IX.
Satisfaction of Tax Obligations



The Optionee agrees to make appropriate arrangements with the Corporation for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Corporation at
the time of exercise of the Option of all such taxes and requirements.


 
X.
Securities Laws

 
Upon the acquisition of any shares pursuant to the exercise of the Option,
Optionee will make or enter into such written representations, warranties and
agreements as the Corporation may reasonably request in order to comply with
applicable securities laws, or with the Plan.
 
 
XI.
Legal Notices

 
Any legal notice necessary under this Agreement shall be addressed to the
Corporation in care of its Secretary at the principal executive office of the
Corporation and to the Optionee at the address appearing in the personnel
records of the Corporation for such Optionee or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.


 
XII.
Choice of Law

 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of The Commonwealth of Massachusetts (without regard to the
conflicts of laws principles) and applicable federal laws.


 
XIII.
Conflicts

 
The Option granted by this Agreement is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement contains terms and provisions
established by the Committee specifically for the grant described herein. Unless
the Committee has been authorized under the Plan to establish specific terms of
an option grant, the terms of this Agreement shall govern. The Committee retains
the right to alter or modify the Option granted under this Agreement as the
Committee may determine as in the best interests of the Company.



--------------------------------------------------------------------------------


 
XIV.
Headings

 
The headings contained in this Agreement are for convenience only and shall not
affect the meaning or interpretation of this Agreement.





XV.
Counterparts



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.














[remainder of page left intentionally blank]





 
 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Optionee have executed and delivered to the Agreement effective as of the date
and year first above written.






Option Shares: 50,000


Exercise Price: $16.36


Vesting Schedule:


  
Percent of Option
Shares Vesting
Date Vested
25%
12,500
July 10, 2007
25%
12,500
July 10, 2008
25%
12,500
July 10, 2009
25%
12,500
July 10, 2010

 
 
 


OPTIONEE
               
Signature:
   
Name:
Donald S. Baim
 
   

 

 


BOSTON SCIENTIFIC CORPORATION
     
 
 
 
James R. Tobin
 
President and Chief Executive Officer
 
 

 

 




     

 


 
 
 



